[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                  FILED
                                                          U.S. COURT OF APPEALS
                               No. 08-14010                 ELEVENTH CIRCUIT
                                                               MARCH 27, 2009
                           Non-Argument Calendar
                                                             THOMAS K. KAHN
                         ________________________
                                                                  CLERK

                           Agency No. A95-467-499

MEI YUN ZHUO,


                                                                       Petitioner,

                                     versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.


                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________

                              (March 27, 2009)

Before MARCUS, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

     Mei Yun Zhuo, a native and citizen of China, through counsel, petitions for
review of the decision of the Board of Immigration Appeals that dismissed her

appeal from the denial of her application for asylum and withholding of removal

under the Immigration and Nationality Act. INA § 241(b)(3), 8 U.S.C. §

1231(b)(3); 8 C.F.R. § 208.16(b). The Board found that Zhuo’s application for

asylum was untimely and that Zhuo failed to prove that she suffered past

persecution or a fear of future persecution. We deny Zhuo’s petition.

         We review the decision of the Board to determine whether it is “supported

by reasonable, substantial, and probative evidence on the record considered as a

whole.” Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001). “To reverse

[those] fact findings, we must find that the record not only supports reversal, but

compels it.” Mendoza v. U.S. Att’y Gen., 327 F.3d 1283, 1287 (11th Cir. 2003).

We review the legal conclusions of the Board de novo. Id. at 1287 n.6.

         Zhuo argues that she faces persecution because she criticized the local police

department, but we lack jurisdiction to consider that argument. Zhuo did not

present that argument to the Board. “[A]bsent a cognizable excuse or exception,

‘we lack jurisdiction to consider claims that have not been raised before the

[Board].’” Amaya-Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247, 1250 (11th Cir.

2006).

         Zhuo’s remaining argument fails because substantial evidence supports the

decision that Zhuo failed to prove a likelihood of persecution upon her return to
                                            2
China. “To establish a well-founded fear of future persecution, an applicant must

“‘present specific, detailed facts showing a good reason to fear that [she] . . . will

be singled out for persecution. . . .’” Mohammed v. U.S. Att’y Gen., 547 F.3d

1340, 1345 (11th Cir. 2008) (quoting Al Najjar, 257 F.3d at 1287). Zhuo failed to

present any evidence that she will be persecuted when she returns to China other

than her testimony about her subjective fears that she will be forcibly sterilized

because she gave birth to three children in the United States. The record contains

substantial evidence to the contrary. There is evidence that in Zhuo’s home

province there have been no forced sterilizations in the last ten years.

      We DENY Zhuo’s petition for review.

      PETITION DENIED.




                                            3